Citation Nr: 0519309	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  95-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for scar, left of 
the anus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied increased evaluations 
for the service-connected knee disabilities, and from a 
November 1994 rating decision, which denied an increased 
evaluation for the scar.  The veteran filed a notice of 
disagreement in February 1995 with respect to all three 
issues. 

In April 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
November 2003, the Board remanded the claims for a 
substantive review by the RO.  The RO reviewed the claims and 
issued a supplemental statement of the case to the appellant 
and his representative in March 2005, at which time the 
claims were returned to the Board for appellate review.

The Board notes that by rating decision in March 2005, the RO 
granted service connection for anal incontinence with 
decreased anal sphincter function and evaluated it separately 
from the anal scar.  That rating is not on appeal here. 

In conjunction with his appeal, the veteran appeared before a 
Decision Review Officer at the RO level to present personal 
testimony in August 1995.  The hearing transcript has been 
associated with the claims file. 

The issue of entitlement to an increased evaluation for scar, 
left of the anus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
episodes of pain, with a history of patellar tracking.

2.  There is no evidence of any limitation of motion in the 
right knee.

3.  The veteran's left knee disability is manifested by 
episodes of pain, with slight laxity on one occasion, and a 
history of patellar tracking. 

4.  There is no evidence of any limitation of motion in the 
left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
veteran's right knee disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

2.  The criteria for a rating higher than 10 percent for the 
veteran's left knee disorder are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issues on appeal arise from claims 
for increased evaluations of service-connected disabilities.  
In this context, the Board notes that a substantially 
complete application was received in January 1994 and 
adjudicated in August 1994, prior to the enactment of the 
VCAA.  However, in April 2004, after the claims had been 
remanded for further development, the Appeals Management 
Center (AMC) tasked the Tiger Remand Team in Cleveland, Ohio 
to provide notice to the claimant regarding the VA's duties 
to notify and to assist.  Specifically, the Team notified the 
claimant of information and evidence necessary to 
substantiate the claims for increased evaluations; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to the claims.  In March 
2005, the AMC readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.
Accordingly, the Board finds that the content and timing of 
the April 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  All identified 
relevant medical records have been secured and associated 
with the claims file.  Additionally, the veteran has 
undergone three sets of VA examinations in conjunction with 
claims for increased evaluations.   

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20 (2004).  According to the policy in the 
schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 
2 digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the 
last 2 digits will be "99."  38 C.F.R. § 4.27 (2004).  For 
example, Diagnostic Code 5299 is used to identify unlisted 
musculoskeletal disabilities.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for chondromalacia in the 
right and left knees in June 1993, and separate 10 percent 
evaluations were assigned under DC 5299-5257.  As of the 
rating decision in March 2005, the knee disabilities are 
rated under 5299-5260.

Under DC 5257, other impairment of the knee is rated based on 
recurrent subluxation or lateral instability.  Slight 
impairment warrants a 10 percent rating.  Moderate impairment 
warrants a 20 percent rating.  The maximum rating under this 
DC is for severe impairment, which warrants a 30 percent 
rating.

Knee disabilities rated under DC 5260 are rated based on 
limitation of flexion of the leg.  When flexion is limited to 
60 degrees, the rating is noncompensable.  Flexion limited to 
45 degrees warrants a 10 percent rating.  Flexion limited to 
30 degrees warrants a 20 percent rating.  The maximum rating 
under this DC (30 percent) is for flexion limited to 15 
degrees.

VA outpatient treatment records dated from August 1993 to 
April 2004 confirm that the veteran has consistently 
presented with complaints of both right and left knee pain.  
In addition to general complaints of pain, in March 1995, he 
was noted to have lateral patellar tracking bilaterally.  In 
January 2002, the veteran reported that both knees 
occasionally give way.   Mild laxity of the left knee was 
found in June 2003.  The veteran reported that his right knee 
had buckled in March 2004.  

VA joints examinations in July 1994, December 1998, and May 
2004 confirm that the veteran experiences bilateral knee pain 
with normal (i.e. no limitation of) range of motion in either 
knee.  In the two most recent exams, there was no instability 
or subluxation evident in either knee on exam.  Slight laxity 
in the left knee was noted on the December 1998 exam, but was 
not found on exam in May 2004.  All exams were negative for 
swelling, redness, or deformity of either knee.

Regarding subluxation and lateral instability, the veteran's 
May 2004 examination revealed the bilateral patellae to be in 
place and did not subluxate out their grooves with motion.  
There was no instability of the left or right knee, to 
include varus and valgus stability as well as anterior and 
posterior stability.  

The examiner noted that there were no objective signs of pain 
on range of motion testing of either knee.  He also indicated 
that because there were no objective findings referable to 
the knees, he saw no reason why either knee would cause any 
lack of range of motion, joint function, fatigue, weakness, 
or lack of endurance to his overall state. 

X-ray studies of the veteran's knees conducted in December 
1998 and March 2003 were normal.  Magnetic resonance imaging 
(MRI) scans conducted in January 1999 and March 2004 were 
also within normal limits.  

As explained above, DC 5260 rates knee disabilities based on 
limitation of range of motion, and specifically flexion.  As 
the veteran has not experienced any limitation in his range 
of motion, this code would not afford him a higher 
evaluation.  In fact, the disabilities would be 
noncompensable.

DC 5257 rates impairment of the knee in terms of recurrent 
subluxation or lateral instability.  The Board notes that 
over the last ten years, the record documents the veteran 
having subjective reports of subluxation on two occasions, 
but no objective findings of the same upon exam.  There was 
lateral patellar tracking bilaterally in 1995, and slight or 
mild laxity on the left in 1998 and 2003.  The most recent 
examination is negative for such a finding.  The Board finds 
that the disability picture created by these overall findings 
more nearly approximates the slight impairment contemplated 
in the 10 percent rating which the veteran is currently 
assigned for each knee.  

The Board further notes that there is no evidence to suggest 
the veteran has a moderate or severe impairment due to his 
bilateral knee disability.  The veteran's knees did not 
subluxate on examination and were shown to be stable.  

The Board has considered the concept of functional loss due 
to pain and weakness on motion, but finds no objective 
evidence to warrant an increase based on this theory.  The 10 
percent ratings assigned to the veteran's knees adequately 
address the severity of his bilateral knee disability.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
right knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
left knee disability is denied. 




REMAND

While on active duty, the veteran experienced perianal 
abscesses.  After separating from service, the veteran 
submitted a claim for service connection.  On VA examination, 
the veteran did not then have an abscess; therefore, service 
connection was established for scar, left of anus, in June 
1993.  

The veteran submitted a claim for an increased evaluation for 
the disability, as he was experiencing abscesses again.  In 
1994, an increase to 10 percent was granted, still under the 
scar diagnostic code.  He subsequently appealed the rating, 
seeking a higher evaluation.  During that appeal, he appeared 
before a Decision Review Officer to present testimony, who 
then issued a decision in September 1995 that continued the 
10 percent evaluation, but recharacterized the disability as 
"anal disease," based on the veteran's testimony and his 
records which indicated he suffered from a fistula.  The 
diagnostic codes of 38 C.F.R. § 4.114, DC 7336, DC 7335, and 
DC 7334, all regarding various anal diseases, were used in 
continuing the 10 percent rating.  The code for scars was not 
considered.

The appeal continued, and a supplemental statement of the 
case (SSOC) was issued in August 2000, which characterized 
the issue as fistulectomy with tender scar.  No regulations 
regarding this disability were included in this SSOC, but a 
decision was rendered which appears to have considered 
diagnostic codes relating to both the scar and the fistula.

After the Board remanded the issue on procedural grounds, the 
RO granted service connection for anal incontinence with 
decreased anal sphincter function, separate and apart from 
the issue of the scar.  To be clear, the veteran now is rated 
separately for scar, left of the anus, and for anal 
incontinence.  

The issue in appellate status, therefore, is evaluation of 
the scar alone (and not any internal manifestations of the 
veteran's anal disability).  Incidentally, the regulations 
pertinent to scars were amended, effective August 30, 2002, 
during the course of this appeal.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).  A review of the 
claims file reflects that the veteran has not been informed 
of the changed criteria, nor has the RO had an opportunity to 
evaluate the veteran's scar under these criteria.  The Board 
finds there is potential prejudice to the veteran if the RO 
does not consider the revised rating criteria in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Therefore, a remand is required in order to accord 
the veteran full due process.    

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

The RO should notify the veteran of the new 
rating criteria for scars and readjudicate 
the issue of an increased evaluation for 
scar, left of anus.  The Board notes that the 
Schedule of Rating Disabilities pertaining to 
disabilities of the skin under 38 C.F.R. § 
4.118 was amended and rewritten, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  This change became 
effective during the veteran's appeal.  The 
RO should consider the amended schedular 
criteria in readjudicating the appeal.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


